ARNOLD, Circuit Judge,
concurring.
I am not fully persuaded that the Court has applied the proper standards in determining the issue of successorship. Here, 113 of the 127 employees of the former employer were hired by the new employer. I am inclined to think that this fact points significantly towards a finding of succes-sorship. The question presented here arises not in the context of a refusal to bargain, where majority status among the employees of the present employer is dis-positive, but rather in the context of a § 301 action for enforcement of a collective-bargaining agreement. In such a situation, the Supreme Court has implied, if it has not held, that the relevant criterion is whether the “acquired” employees amount to a majority of the employees of the former employer. Howard Johnson Co. v. Detroit Local Joint Executive Board, 417 U.S. 249, 263-64, 94 S.Ct. 2236, 2244, 41 L.Ed.2d 46 (1974). No other court of appeals has rejected this criterion. Instead, the Fifth Circuit has held that it, rather than the standard the Court adopts here, whether the “acquired” employees constitute a majority of the successor’s workforce, is the chief consideration in the § 301 context. Boeing Co. v. Internation*195al Association of Machinists & Aerospace Workers, 504 F.2d 307, 318-21 (5th Cir.1974), cert. denied, 421 U.S. 913, 95 S.Ct. 1570, 43 L.Ed.2d 779 (1976). See also NLRB v. Band-Age, Inc., 534 F.2d 1, 4 n. 6 (1st Cir.), cert. denied, 429 U.S. 921, 97 S.Ct. 318, 50 L.Ed.2d 288 (1976).
I think it unnecessary to create this conflict with the law of another circuit. Here, the ultimate issue is whether the Union violated its duty of fair representation. Only if such a violation is found can an action be entertained for breach of contract against the employers, past and present. Whatever the merits of the question of successorship, I am persuaded that it is, as a matter of law, close enough to justify the Union’s decision not to pursue a grievance based on a successorship theory. Therefore, I agree that the complaint was properly dismissed, and I concur in the result reached by this Court.